Citation Nr: 0210538	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  99-13 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of a loan guaranty 
indebtedness, in the currently calculated amount of $19, 
541.76.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his current spouse


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to August 
1985.  The veteran has additional subsequent service that is 
not verified.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 decision of the Committee on Waivers 
and Compromises (Committee) of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Initially, the veteran had requested a hearing on appeal 
before a Member of the Board at the RO.  A review of the 
record indicates that he was scheduled for said hearing in 
March 2001 at which time he failed to report.  


FINDINGS OF FACT

1.  The veteran and his then wife purchased a home in 1985 
using a mortgage guaranteed by the VA.

2.  After default on the loan, there was a loss of the home 
that served as security for the VA guaranteed loan.  VA paid 
the lender's loan guaranty claim.

3.  The veteran's default was due to a financial situation, 
primarily caused by  separation and pending divorce, and his 
conduct did not involve a willful intent to seek an unfair 
advantage over VA, with knowledge of the likely consequences.


CONCLUSION OF LAW

The veteran's actions did not constitute fraud, 
misrepresentation or bad faith and waiver of recovery of the 
loan guaranty indebtedness is not precluded by law.  
38 U.S.C.A. § 5302(b), (c) (West 1991 & Supp. 2001); 
38 C.F.R. § 1.964(a), 1.965(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  However, the VCAA is not applicable 
to cases involving waiver of indebtedness.  Barger v. 
Principi, 16 Vet. App. 132 (2002).  Therefore, the Board will 
proceed with consideration of the veteran's appeal.

Factual Background

On the March 1985 application for the loan guaranty (VA Form 
26-1802a), the veteran and his wife acknowledged their 
obligation for making the payments called for under the loan 
contract. 

Beginning in January 1987 the veteran defaulted on his home 
loan mortgage that was guaranteed by VA.  The mortgage 
holder's March 1987 notice of default to VA notes that there 
had been three letter/wire contacts and six telephone 
contacts with the veteran.  The veteran had promised two 
payments by the end of February 1987 but had failed to remit.  
The veteran had also indicated the property had been sold.  
The mortgage holder's assessment of the borrower's attitude 
towards the default was improper regard and noted the reason 
for the default was separation.  An April 1987 notice of 
intent to foreclose from the mortgage holder to the VA notes 
the veteran tried to sell the property in January 1987 but 
was unsuccessful.  The notice indicates that the mortgagor 
could not make payments and the possibility of curing the 
default had been exhausted.  The mortgage holder indicated 
they tried to work with the veteran to cure the default but 
the veteran was separated and unable to make the payments.  
The notice indicates the veteran would be requesting a deed 
in lieu of foreclosure.  The record does not reflect that 
such a request was made.  An August 1987 refunding/equity 
review notes the reason for default was separation and the 
owner (veteran) had not demonstrated a willingness to 
cooperate with VA and the loan servicer to reinstate the 
loan.  An August 1987 VA letter advised the veteran that the 
mortgage holder was taking action to foreclose on his home.

In an August 1987 statement in response to the foreclosure 
complaint, the veteran's then wife indicated she and her 
husband were separated pending divorce.  She indicated they 
had tried to sell the home but that that the mortgage holder 
did not want to work with them.  

In a September 1987 statement in response to the foreclosure 
complaint, the veteran indicated that he and his wife were 
separated pending divorce.  He indicated that he tried to 
work with the mortgage holder but the mortgage holder was 
unwilling to work with him to resolve the mortgage problem.  
The veteran also indicated he tried to contact other mortgage 
lenders to obtain funds but was unsuccessful.  He further 
noted he attempted to sell the property but was unsuccessful.   

The mortgage holder elected to convey the property to VA in 
March 1988 and made a claim on the guaranty in April 1988.  
Therefore, there was default and subsequent loss of the 
property which constituted security for the loan guaranteed, 
insured, or made under Chapter 37 of Title 38.  38 U.S.C.A. 
§ 5302(b), (c) (West 1991 & 2001); 38 C.F.R. § 1.964(a) 
(2001).

The veteran and his current spouse presented testimony at a 
personal hearing at the RO in January 1999.  The veteran's 
representative indicated that the validity of the debt was 
not being contested.  The veteran indicated that in 
retrospect he probably could have done more to sell the home.  
He also testified that at one point he had a buyer for the 
property.  He further indicated that he believed he contacted 
VA about his default problems but was referred to the lender.  
He indicated that when he and his former wife separated she 
was going to stay in the house but she moved out so he was 
stuck with the house.  The veteran stated that if he could 
have done anything to keep the house from going to 
foreclosure he would have done it but that he did not really 
understand the foreclosure process so he did not think about 
it.  

In a March 1999 decision, the Committee denied the veteran's 
request for waiver of recovery of the assessed overpayment, 
in the calculated amount of $19,541.76. on the basis that his 
conduct in creating the debt amounted to bad faith.  The 
provisions of 38 U.S.C.A. § 5302(c) prohibit waiver of a debt 
where there exists an indication of fraud, misrepresentation, 
or bad faith on the part of the person or persons having an 
interest in obtaining the waiver.  Implementing regulations 
preclude waiver upon a finding of fraud or misrepresentation 
of material fact, bad faith, or lack of good faith.  
38 C.F.R. § 1.965(b) (2001).

Analysis

There is no evidence in the record of fraud or 
misrepresentation.  The lender noted the veteran's attitude 
towards the default was an improper regard and he had not 
demonstrated a willingness to cooperate with VA and the loan 
servicer to reinstate the loan.  However, the evidence 
indicates the veteran was unable to make payments on the home 
due to separation and pending divorce from his then wife.  
Since the cause of the default was essentially the 
dissolution of his marriage, the evidence does not show an 
attempt by the veteran to take unfair advantage of the holder 
and/or the Government.  Accordingly, lack of good faith is 
not shown.  38 C.F.R. § 1.965(b)(1), (3) (2001).

The evidence of record shows that due to separation and 
divorce from his then wife the veteran had insufficient 
income to make the home mortgage payments on the loan that 
was subject to the VA guaranty.  It appears the veteran took 
some actions in an attempt to prevent foreclosure by selling 
the property or refinancing but was not successful in his 
efforts.  The mortgage holder noted that there had been 
letter/wire contacts with the veteran and his attitude 
towards the default was an improper regard.  Additionally, an 
August 1987 refunding/equity review notes the owner (veteran) 
had not demonstrated a willingness to cooperate with VA and 
the loan servicer to reinstate the loan.  From a review of 
the record, the Board notes that it is very likely that the 
veteran could have done far more to prevent the foreclosure 
and the veteran acknowledged at his hearing that he probably 
could have done more to sell the property.  The veteran's 
actions or lack of actions that led to the foreclosure on the 
property and the claim on the VA guaranty demonstrated a 
significant lack of personal regard for his financial 
obligations.  This amounts to a neglect or refusal to fulfill 
a duty or contractual obligation.  

As previously indicated, the Committee denied entitlement to 
a waiver on the basis of bad faith.  A finding of bad faith 
is limited to conduct that is undertaken with an intent to 
seek an unfair advantage with knowledge of the likely 
consequences that results in a loss to the government.  
However, as noted above, the evidence shows a neglect or 
refusal to fulfill a contractual duty or obligation.  Such 
conduct does not constitute bad faith.  Richards v. Brown, 9 
Vet. App. 255, 258 (1996) (negligent failure to fulfill a 
duty or contractual obligation is inconsistent with the 
regulation and cannot be an appropriate basis for a bad faith 
determination).  Accordingly, there is no bad faith in the 
creation of the debt.  38 C.F.R. § 1.965(b)(2) (2001).

Since bad faith is not shown, waiver of recovery of the loan 
guaranty debt is not precluded as a matter of law.  
38 U.S.C.A. § 5302(b), (c) (West 1991 & Supp. 2001); 
38 C.F.R. § 1.964(a), 1.965(b) (2001).

In reaching this conclusion, however, the Board intimates no 
opinion as to whether waiver of the recovery of the 
indebtedness is otherwise in order.  


ORDER

Entitlement to waiver of recovery of a loan guaranty 
indebtedness is not precluded as a matter of law.  The appeal 
is allowed to this extent only. 


REMAND

As noted, a waiver of the indebtedness is not precluded by 
fraud, misrepresentation, or bad faith.  Therefore, the 
criteria of equity and good conscience must be considered to 
determine if a waiver can be granted.  The veteran last 
provided a financial status report in June 1998.  It is noted 
that he has since retired from military service.  Therefore, 
a current status report and any other financial documentation 
necessary to obtain a current financial picture is necessary 
to assist in determining whether all or part the debt should 
be waived.  

The original amount of the debt was $19,541.76 and interest 
has been accruing on that debt amount.  However, the record 
does not provide an accounting of the interest accrual on the 
debt or what is currently owed.  Therefore, the RO should 
provide such an accounting.  Additionally, the RO should 
provide documentation as to when and how the veteran was 
notified of the debt, including whether he was advised of the 
right to request a waiver.  Information on interest accrual, 
and the time and manner of the notification of the debt is 
necessary for consideration of the veteran's waiver request.  

Accordingly, further appellant consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be furnished a 
Financial Status Report (VA Form 20-
5655), and be afforded the opportunity to 
provide current income and expense data. 

2.  The RO should provide an accounting 
of the interest on the debt that has 
accrued since the debt was established.  
The accounting should include the date 
and amount of establishment of the debt, 
the interest rate(s) charged, and the 
amount of interest accrual by month from 
the date of debt establishment to the 
present.  A copy of the written audit 
should be inserted into the claims folder 
and another provided to the veteran.  

3.  The RO should obtain documentation on 
when, how, and to what address the 
notification of the debt was sent, 
including whether the veteran was advised 
of the right to request a waiver,  This 
information should be associated with the 
claims file.  If necessary, the 
documentation or a certification should 
be obtained by the Debt Management 
Center.

4.  Following completion of the above, 
the Committee should consider the 
veteran's waiver request on the basis of 
equity and good conscience.  The 
Committee should obtain any additional 
evidence or verification regarding income 
and expenses that is deemed necessary to 
decide the matter. 

5.  If the decision on the waiver request 
remains adverse to the veteran, he and 
his representative should be provided 
with a supplemental statement of the case 
and be apprised of the applicable period 
of time in which to respond.  The case 
should then be returned to the Board for 
further consideration, as appropriate. 

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this remand are to obtain additional evidence 
and to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


